                  Case 3:11-ap-00693-JAF      Doc 111      Filed 09/18/19      Page 1 of 80



                                   UNITED STATES BANKRUPTCY COURT
                                      MIDDLE DISTRICT OF FLORIDA
                                        JACKSONVILLE DIVISION

    In re:                                              Chapter 11

    TAYLOR, BEAN & WHITAKER                             Case No. 3:09-bk-07047-JAF
    MORTGAGE CORP., et al.,                             Case No. 3:09-bk-10022-JAF
                                                        Case No. 3:09-bk-10023-JAF
                      Debtors.                          (Jointly Administered Under
                                                        Case No. 3:09-bk-07047-JAF)
    ______________________________________/

    NEIL F. LURIA, as Trustee to the TAYLOR,
    BEAN & WHITAKER PLAN TRUST,                         Adv. Pro. No. 3:11-ap-00693-JAF

                      Plaintiff,
    v.

    THUNDERFLOWER, LLC,

                Defendant.
    ______________________________________/

               PLAINTIFF’S CORRECTED1 MOTION TO STRIKE NON-PARTIES
              ALAN BRIGGS AND BLAKE’S ON THE PARK, LLC’S MOTION FOR
               RECONSIDERATION, OR, IN THE ALTERNATIVE, RESPONSE IN
                    OPPOSITION TO MOTION FOR RECONSIDERATION

             Neil F. Luria, Plan Trustee for the Taylor, Bean & Whitaker Plan Trust (the “Plaintiff”),

by undersigned counsel, moves to strike Non-Parties Alan Briggs and Blake’s on The Park, LLC’s

Motion for Reconsideration (the “Motion”) (Doc. 109) or, if the Court is not inclined to strike it,

Plaintiff submits his response in opposition to the Motion, and states:

             1.      On September 12, 2019, Alan Briggs and Blake’s on The Park, LLC (collectively,

the “Movants”) filed their Motion in which they state that they “move for reconsideration of a

limited” part of the Court’s Order Denying Motion for Protective Order and Objections to



1
 Corrected for the sole purpose of including in the wherefore clause a request that Non-Parties Alan Briggs
and Blake’s on The Park, LLC’s Motion for Reconsideration be stricken based on untimeliness.
               Case 3:11-ap-00693-JAF       Doc 111     Filed 09/18/19     Page 2 of 80



Subpoenas (the “August 14 Order”) (Doc. 106) dated August 14, 2019, but entered on the docket

August 15, 2019, so as “to correct clear error or manifest injustice.” Motion at 2 (emphasis

added).

          2.      The first sentence of the Memorandum of Law incorporated into the Motion states

that “[m]otions for reconsideration filed within 28 days of the Court’s Order are governed by Rule

59(e), Fed.R.Civ.P., and are appropriate only where there is newly-discovered evidence, or a need

to correct a manifest error of law or fact.” Motion at 12 (emphasis added). The Motion further

states that “[c]ourts have distilled three major grounds justifying reconsideration: (1) an

intervening change in controlling law; (2) the availability of new evidence; and (3) the need to

correct clear error or manifest injustice.” Id. (citing cases) (emphasis added). Accord Wi-Lan

Corp. v. HTC Corp., 951 F. Supp. 2d 1291, 1292 (M.D. Fla. 2013) (same). It is clear, then, that

the sole basis for the Motion is Rule 59(e), Fed. R. Civ. P., incorporated into this contested matter

by Rule 9023, Fed. R. Bankr. P.

A.        Motion to Strike

          3.      The Motion should be stricken because it is untimely. Rule 59(e), Fed. R. Civ. P.,

is incorporated into contested matters before bankruptcy courts by Rule 9023, Fed. R. Bankr. P.,

which states that a motion filed thereunder must be filed “no later than 14 days after entry of

judgment.” Id. This 14-day time limit, neglected by Movants, see Motion at 12 (recounting

erroneous 28-day deadline in Rule 59(e), Fed. R. Civ. P.), makes perfect sense because the same

14-day deadline applies for an aggrieved party to file a notice of appeal of an adverse order or

judgment issued by a bankruptcy court. See Fed. R. Bankr. P. 8002(a)(1). Thus, the Motion, filed

28 days after the August 14 Order, is untimely and should be stricken. The Motion should be

stricken even if Rule 9023, based on Rule 59(e), is deemed a claims processing rule as opposed to

                                                  2
             Case 3:11-ap-00693-JAF           Doc 111       Filed 09/18/19      Page 3 of 80



a jurisdictional rule. Suber v. Lowes Home Centers, Inc., 609 Fed. Appx. 615 (11th Cir. July 2,

2015) (holding that the 28-day time limit in Rule 59(e) is a claims processing rule, and not a

jurisdictional rule, but affirming trial court’s denial of pro se litigant’s Rule 59(e) motion in

employment discrimination suit based on his filing of that motion 4 days after the 28-day

deadline).2 This is because (i) Plaintiff is raising that issue now and has not waived it, see Eberhart

v. United States, 546 U.S. 12, 19 (2005) (concluding, in regard to claim-processing rules, that if a

party fails to raise a defense of untimeliness until after the court had reached a decision on the

merits, that party forfeited that defense); and (ii) the Court cannot expand the 14-day deadline

provided for in Rule 9023. See Fed. R. Bankr. P. 9006(b)(2) (a bankruptcy court “may not enlarge

the time for taking action under Rule[ ] ... 9023....”) (emphasis added). Based on the foregoing,

Movants filed the Motion untimely and, therefore, it should be stricken. Even if the Court were

inclined to consider the Motion based on Rule 59(e) standards, which it should not, the Motion

would fail for the reasons set forth below, that is, Movants have not, and cannot, demonstrate the

existence of clear error or manifest injustice justifying reconsideration.

B.      Response in Opposition to Motion

        4.      Notwithstanding the foregoing, Plaintiff is mindful that Movants also cite Rule

60(b), 26 and 45, Fed. R. Civ. P., as additional procedural Rules pursuant to which they seek

reconsideration. The problem, however, explained below, is that none of the cited rules provide a


2
  There is Eleventh Circuit caselaw holding that the then 10-day, now 14-day, deadline for filing motions
for reconsideration under Rule 59(e), as incorporated into contested matters by Rule 9023, is jurisdictional.
In re Southeast Bank Corp., 97 F.3d 476, 478 (11th Cir. 1996); Wright v. Preferred Research, Inc., 891
F.2d 886, 890 (11th Cir.1990). But because that caselaw predated the Supreme Court’s decisions in cases
like Eberhart, supra, and Bowles v. Russell, 551 U.S. 205 (2007), which distinguish between claims
processing and jurisdictional rules, those cases may no longer be good law in respect of Bankruptcy Rule
9023’s 14-day deadline. See Suber, supra (Eleventh Circuit holding that Rule 59(e)’s 28-day deadline is a
claims processing rule). Nevertheless, for the reasons explained above, Movants’ untimely filing compels
the conclusion that the Court should strike the Motion on that ground because Plaintiff has not waived this
issue.
                                                     3
             Case 3:11-ap-00693-JAF         Doc 111      Filed 09/18/19      Page 4 of 80



basis for reconsideration. More specifically, and as an initial matter, Rules 26 and 45 concern

discovery and subpoenas, generally, and are plainly not bases upon which reconsideration can or

should be granted. Of note, Movants do not cite to any particular subsection of Rule 60(b), or why

relief sought is properly premised on any such subsection, so Plaintiff will undertake that analysis.

Rule 60(b), Fed. R. Civ. P., provides for relief from judgments or orders. See Fed. R. Civ. P 60(b).

With the possible exceptions of Rule 60(b)(1) (mistake, inadvertence, surprise, or excusable

neglect) (emphasis added) and (b)(6) (any other reason that justifies relief), none of the other

subsections of Rule 60(b) applies here. See Fed. R. Civ. P. 60(b)(2) (newly discovered evidence),

(b)(3) (fraud), (b)(4) (judgment is void) and (b)(5) (judgment has been satisfied, released or

discharged).

       (i)      Rule 60(b)(1) legal standards

       5.       “To be entitled to relief under Rule 60(b)(1), a moving party must demonstrate a

justification so compelling that the court is ‘required’ to vacate its order.” Garfield v. Suntrust

Bank, No. 06-60351-CIV-LENARD/TORRES, 2007 WL 9700871, *2 (S.D. Fla. July 16, 2007)

(citing Montero v. Potter, 174 Fed. Appx. 489, 491 (11th Cir. 2006)) (emphasis added); Rice v.

Ford Motor Co., 88 F.3d 914, 919 (11th Cir. 1996) (same). Typically, a trial court is not required

to grant relief under Rule 60(b)(1) unless the legal error is “obvious.” See Fackelman v. Bell,

564 F.2d 734, 736 (5th Cir. 1977)3 (emphasis added); see also, e.g., Chambers v. Fla. Parole

Comm’n, 257 Fed. Appx. 258, 259 (11th Cir. 2007) (typically the district court is not required to

grant relief under Rule 60(b)(1) unless the legal error is obvious) (citing Fackelman, supra).




3
 Caselaw from the former Fifth Circuit handed down prior to October 1, 1981 constitutes binding Eleventh
Circuit precedent. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).
                                                   4
              Case 3:11-ap-00693-JAF        Doc 111     Filed 09/18/19     Page 5 of 80



       (ii)      Rule 60(b)(6) legal standards

       6.        “Rule 60(b)(6) provides a catch-all, authorizing a court to grant relief from a

judgment for ‘any other reason that justifies relief.”’ Aldana v. Del Monte Fresh Produce N.A.,

Inc., 741 F.3d 1349, 1355 (11th Cir. 2014) (quoting Rule 60(b)(6)). “[R]elief under [Rule 60(b)(6)]

is an extraordinary remedy which may be invoked only upon a showing of exceptional

circumstances.” Crapp v. City of Miami Beach, 242 F.3d 1017, 1020 (11th Cir. 2001) (quotation

omitted) (emphasis added); Wendy’s Int’l, Inc. v. Nu-Cape Const., Inc., 169 F.R.D. 680, 687 (M.D.

Fla. 1996) (“Relief under Rule 60(b)(6) requires extraordinary circumstances.”). A party cannot

bring a Rule 60(b)(6) motion based on “one of the grounds for relief enumerated in clauses (b)(1)

through (b)(5).” Liljeberg v. Health Services Acquisition Corp., 486 U.S. 847, 863 & n.11 (1988).

       (iii)     Analysis

       7.        For the reasons explained below, relief is not warranted under Rule 60(b)(1) or (6).

The Motion is premised on the proposition that CPMG, LLC, a business which owned real estate

and a bar, Blake’s on The Park, in Atlanta, Georgia, was never owned by Thunderflower, LLC

formed under Florida law (the “FL Thunderflower”) (as opposed to Thunderflower, LLC formed

under Illinois law (the “IL Thunderflower”)). At best for Movants, the evidence on that issue is

conflicting. Before recounting that evidence, however, Plaintiff notes that in its July 18, 2019

Order Granting Chapter 11 Trustee’s Motion to Compel Production of Post-Judgment Discovery

(Doc. 104), as to which rehearing or an appeal was not sought by Movants, the Court found,

in part, that “[e]vidence exists showing that CPMG is or was owned by Defendant Thunderflower,”

id. at 5, that is, the FL Thunderflower. The Court can and should conclude that this finding

constitutes the law of the case and, as a result, deny the Motion on that ground alone. Independent



                                                  5
            Case 3:11-ap-00693-JAF        Doc 111     Filed 09/18/19     Page 6 of 80



of that argument, and as explained below, there is ample evidence to contradict the proposition

urged on this Court.

       8.      At all relevant times, the FL Thunderflower is and was a Florida limited liability

company. See Exhibit A, March 2004 formation of the Florida LLC and listing initial members as

Kurt Krueger and Lee Farkas. The FL Thunderflower was given federal employer identification

(FEI) / employer identification number (EIN): XX-XXXXXXX. See Exhibit B, printout out from

Florida’s Department of State, Division of Corporation’s online business registry for the FL

Thunderflower. The FL Thunderflower was an active company in Florida from 2004 through

September 27, 2013. Id.

       9.      Movants argue that CPMG, LLC was “transfer[red] to Thunderflower, LLC an

Illinois limited liability company, in March 2004.” Motion at 6. However, federal and state tax

filings show that the FL Thunderflower continued to own CPMG, LLC for years after 2004. For

example, the FL Thunderflower’s 2006 U.S. Partnership Income tax return dated April 23, 2007

shows that FL Thunderflower was in the business of “Rentals/Bars.” See Exhibit C, Form 1065,

2006, for the FL Thunderflower. In that same year’s tax filing, the FL Thunderflower directly

depreciated the assets of CPMG, LLC and amortized 100% of its goodwill. Id. at Form 4562

Statement-1065, p. 17 and 18 of 20. To quash any doubt that the FL Thunderflower owned CPMG,

LLC, which owned the bar Blake’s on the Park, included in the Depreciation Detail for the FL

Thunderflower in its 2006 federal tax filing are the expenses of the Atlanta, Georgia bar:

       1. Bldg Improve – CPMG
       3. Furn & Equip – CPMG
              …
       24. Stand Up Freezer – CPMG
       27. Beer Cooler – CPMG



                                                6
             Case 3:11-ap-00693-JAF        Doc 111     Filed 09/18/19    Page 7 of 80



Id. at p. 17 of 20. The FL Thunderflower’s 2006 tax return also shows that CPMG, LLC (the owner

of the bar Blake’s on the Park) was a disregarded entity for which its tax obligations flowed up

through its owner, FL Thunderflower. Id. at Schedule B, p. 20 of 20. The aforementioned 2006

tax return was prepared by Brick City Accounting & Financial Services, Inc. See id.

       10.      Notably, a second accounting firm, Bloom and Associates, LLC, prepared the FL

Thunderflower’s 2005 federal tax return and its 2005 Georgia state tax return. See Composite

Exhibit D. Again, the same FEI/EIN XX-XXXXXXX is listed for the FL Thunderflower, the business

of the company is “Rentals/Bars” and CPMG, LLC’s goodwill and assets are claimed as flow-

through to the FL Thunderflower. See id.

       11.      Thus, not one but two different accounting firms and two years of tax filings after

2004 (the year in which Movants argue that CPMG, LLC was sold to an Illinois entity called

Thunderflower—the IL Thunderflower) show that at all times the FL Thunderflower owned

CPMG, LLC and thus, by lineage, the bar Blake’s on the Park.

       12.      Further, in 2011, when the FL Thunderflower’s manager, Alan Briggs, testified, he

confirmed that he had never heard of an Illinois entity (let alone manage it). See March 30, 2011

Depo. Tr. at 37:24-38:7 (“Q. Before we go there, are you familiar with an entity called

Thunderflower, LLC, organized under the laws of the State of Illinois? A. No. Q. Do you know if

there’s any relationship between Thunderflower, LLC, organized under the laws of the State of

Illinois, and Thunderflower, LLC, organized under the laws of the State of Florida? A. I don’t.”).

Mr. Briggs also confirmed, without hesitation, that Thunderflower, ipso facto FL Thunderflower,

owned CPMG, LLC which owned the bar Blake’s on the Park. See id. 6:25-7:1-3 (Q. What is the

business of CPMG? A. CPMG owns a bar. Q. What is the name of the bar? A. It’s called Blake’s

on the Park.”) and 8:25 – 9:1-4 (Q Who are the other owners of CPMG? A CPMG is owned by

                                                 7
              Case 3:11-ap-00693-JAF           Doc 111       Filed 09/18/19       Page 8 of 80



Thunderflower. Q I understand that you are the managing member of Thunderflower, correct? A

I am.”).

        13.      Lastly, the Consolidated Financial Statements and Accountant’s Compilation

Report – Thunderflower, LLC 2006, prepared by Brick City Accounting & Financial Services,

Inc., which ties directly to the figures listed in the FL Thunderflower’s 2006 federal tax return,

specifically consolidated CPMG, LLC’s assets and liabilities with FL Thunderflower’s. See

Exhibit E, Schedule 1, Consolidating Balance Sheet for the Year Ending December 31, 2006,

Thunderflower, LLC. Thus, there can be no doubt that the FL Thunderflower owned CPMG, LLC,

consolidated CPMG, LLC’s financials with its own, and tied its consolidated financials to the

amounts the FL Thunderflower owed to Taylor Bean & Whitaker Mortgage Corp. – the debt upon

which Plaintiff obtained judgment against the FL Thunderflower. See id., at p. 9 of 9 (“Balance of

Loan Per Books of Thunderflower” reconciled with “TB&W Books”).4



4
  References to Lee Farkas’ chapter 7 bankruptcy filing, that he filed the case as a “no asset” chapter 7 case,
and received a discharge, Motion, n.7, are irrelevant and otherwise add nothing to Movants’ request for
reconsideration. Movants state that “[u]nder the circumstances, e.g., Mr. Farkas’ judgment to Plaintiff
appearing to have been discharged, Plaintiff does not have any legitimate or reasonably calculated grounds
upon which to conduct discovery from Briggs and Blake’s under the umbrella of the instant case - and
Plaintiff’s Judgment against Thunderflower, LLC, a Florida limited liability company - as to Mr. Farkas’
personal property or assets.” Id. To the extent Movants are making another attempt to avoid post-judgment
discovery by arguing that it should be sought and obtained from other persons or entities, that effort should
be rejected as the Court has previously done. To the extent Movants are arguing that the discovery they are
trying to avoid is improper because it goes to Mr. Farkas’ assets, that argument should be rejected because
of the well-settled rule of corporate law that shareholders or members of LLCs do not own assets of the
entities in which they hold ownership interests. Dole Food Co. v. Patrickson, 538 U.S. 468, 475 (2003);
Homan & Crimon, Inc. v. Harris, 626 F.2d 1201, 1207 (5th Cir. 1980) (“Under well-established principles
of corporate law, the corporation, not the shareholders, is the owner of the corporate assets.”). This is
especially the case given Movant’s contention that Mr. Farkas filed a no-asset case. And Movants’ request
for judicial notice is wrong because documents filed in other judicial proceedings cannot be noticed for the
truth of the matters asserted therein, but only “for the limited purpose of recognizing the ‘judicial act’ that
order [or other filing] represents or the subject matter of the litigation.” United States v. Jones, 29 F.3d
1549, 1553 (11th Cir. 1994) (noting holding in Liberty Mut. Ins. Co. v. Rotches Pork Packers, Inc., 969
F.2d 1384, 1388 (2d Cir.1992) that a “court may take judicial notice of a document filed in another court
‘not for the truth of the matters asserted in the other litigation, but rather to establish the fact of such
litigation and related filings.’”)).
                                                      8
             Case 3:11-ap-00693-JAF         Doc 111     Filed 09/18/19      Page 9 of 80



       14.      Given the foregoing documentary evidence, Plaintiff submits that Movants have

not shown, and cannot possibly show, that they are entitled to relief under the “mistake” prong of

Rule 60(b)(1), Fed. R. Civ. P., that is, a justification “so compelling that the court is ‘required’ to

vacate its order,” Garfield, 2007 WL 9700871, *2, or under the “any other reason that justifies

relief” formulation of Rule 60(b)(6), that is, “exceptional,” Crapp, 242 F.3d at 1020, or

“extraordinary,” Wendy’s Int’l, 169 F.R.D. at 687, circumstances warranting relief.

       WHEREFORE, based on the foregoing, Plaintiff respectfully requests that the Court enter

an order striking the Motion or, alternatively, denying the Motion in its entirety. Plaintiff also

requests that, given the deposition of Movants is rescheduled for October 2, 2019 in Atlanta,

Georgia, that the Court’s order requiring Movants to produce all documents 7 days prior to the

depositions be upheld and enforced without further delay by Movants.

Dated: September 18, 2019                      Respectfully Submitted,
                                               BERGER SINGERMAN LLP
                                               Attorneys for Plaintiff
                                               1450 Brickell Ave., Ste. 1900
                                               Miami, FL 33131
                                               Telephone: (305) 755-9500
                                               Facsimile: (305) 714-4340

                                               By:     /s/ Paul A. Avron
                                                       Paul A. Avron
                                                       Florida Bar No. 50814
                                                       pavron@bergersingerman.com
                                                       Gavin C. Gaukroger
                                                       Fla. Bar No. 76489
                                                       ggaukroger@bergersingerman.com




                                                  9
          Case 3:11-ap-00693-JAF         Doc 111     Filed 09/18/19     Page 10 of 80



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been served

electronically through the Court’s CM/ECF system upon all parties registered to receive electronic

notice in this case as indicated in the attached Electronic Mail Notice List, and via U.S. Regular

Mail, postage prepaid, upon the Defendant, Thunderflower, LLC, 77 Juniper Trail, Ocala, FL

34480 on this 18th day of September, 2019.


                                                            /s/ Paul A. Avron
                                                            Paul A. Avron




                                               10
              Case 3:11-ap-00693-JAF      Doc 111      Filed 09/18/19     Page 11 of 80



Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

    •       Paul A Avron pavron@bergersingerman.com,
            efile@bergersingerman.com;efile@ecf.inforuptcy.com;mday@bergersingerman.com
    •       James D. Gassenheimer jgassenheimer@bergersingerman.com,
            efile@bergersingerman.com;efile@ecf.inforuptcy.com
    •       Kimberly H Israel kisrael@mcglinchey.com, lwhite@mcglinchey.com
    •       Bradley M Saxton bsaxton@whww.com,
            scolgan@whww.com;scolgan@ecf.courtdrive.com;csmith@whww.com;csmith@ecf.cou
            rtdrive.com
    •       Paul Steven Singerman singerman@bergersingerman.com,
            efile@bergersingerman.com;mdiaz@bergersingerman.com;efile@ecf.inforuptcy.com

9318401-5
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 12 of 80



                         EXHIBIT A
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 13 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 14 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 15 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 16 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 17 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 18 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 19 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 20 of 80



                         EXHIBIT B
Detail by Entity Name                                                                                                        Page 1 of 2
              Case 3:11-ap-00693-JAF                               Doc 111            Filed 09/18/19   Page 21 of 80


Florida Department of State                                                                                     D IVISION   OF   C ORPORATIONS




      Department of State / Division of Corporations / Search Records / Detail By Document Number /




         Detail by Entity Name
         Florida Limited Liability Company
         THUNDERFLOWER, L.L.C.
         Filing Information

         Document Number                  L04000022878
         FEI/EIN Number                   XX-XXXXXXX
         Date Filed                       03/25/2004
         State                            FL
         Status                           INACTIVE
         Last Event                       ADMIN DISSOLUTION FOR ANNUAL REPORT
         Event Date Filed                 09/27/2013
         Event Effective Date             NONE
         Principal Address

         77 JUNIPER TRAIL
         OCALA, FL 34480


         Changed: 05/01/2012
         Mailing Address

         77 JUNIPER TRAIL
         OCALA, FL 34480


         Changed: 05/01/2012
         Registered Agent Name & Address

         ELLIS, JOE
         77 JUNIPER TRAIL
         SUITE 2
         OCALA, FL 34480


         Name Changed: 05/01/2012


         Address Changed: 05/01/2012
         Authorized Person(s) Detail

         Name & Address


         Title MGRM


         ELLIS, JOE
         77 JUNIPER TRAIL
         OCALA, FL 34480




http://search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=Entity... 9/17/2019
Detail by Entity Name                                                                                                               Page 2 of 2
              Case 3:11-ap-00693-JAF                                 Doc 111                    Filed 09/18/19      Page 22 of 80



      Annual Reports

      Report Year               Filed Date
      2010                      11/30/2010
      2011                      10/04/2011
      2012                      05/01/2012


      Document Images

      05/01/2012 -- ANNUAL REPORT                View image in PDF format

      03/26/2012 -- Reg. Agent Resignation       View image in PDF format

      10/04/2011 -- REINSTATEMENT                View image in PDF format

      09/07/2011 -- Reg. Agent Resignation       View image in PDF format

      11/30/2010 -- ANNUAL REPORT                View image in PDF format

      01/18/2010 -- ANNUAL REPORT                View image in PDF format

      01/27/2009 -- ANNUAL REPORT                View image in PDF format

      01/08/2008 -- ANNUAL REPORT                View image in PDF format

      12/21/2007 -- ANNUAL REPORT                View image in PDF format

      04/13/2007 -- ANNUAL REPORT                View image in PDF format

      05/26/2006 -- ANNUAL REPORT                View image in PDF format

      01/26/2005 -- ANNUAL REPORT                View image in PDF format

      03/25/2004 -- Florida Limited Liabilites   View image in PDF format




                                                            Florida Department of State, Division of Corporations




http://search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=Entity... 9/17/2019
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 23 of 80



                         EXHIBIT C
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 24 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 25 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 26 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 27 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 28 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 29 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 30 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 31 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 32 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 33 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 34 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 35 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 36 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 37 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 38 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 39 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 40 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 41 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 42 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 43 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 44 of 80



                  COMPOSITE EXHIBIT D
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 45 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 46 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 47 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 48 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 49 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 50 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 51 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 52 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 53 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 54 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 55 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 56 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 57 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 58 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 59 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 60 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 61 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 62 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 63 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 64 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 65 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 66 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 67 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 68 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 69 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 70 of 80
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 71 of 80



                         EXHIBIT E
Case 3:11-ap-00693-JAF      Doc 111      Filed 09/18/19         Page 72 of 80




           CONSOLIDATED FINANCIAL STATEMENTS
                          AND
            ACCOUNTANT'S COMPILATION REPORT

                     THUNDERFLOWER, LLC
                       DECEMBER 31, 2006




             Brick City Accounting & Financial Services, Inc.
                      Certified Public Accountants
               Case 3:11-ap-00693-JAF     Doc 111     Filed 09/18/19    Page 73 of 80
                                CONSOLIDATED BALANCE SHEET
                                     DECEMBER 31, 2006
                                   THUNDERFLOWER, LLC




                                             ASSETS

                                                                             2006            2005
Current Assets
 Cash                                                                  $       60,727    $    140,539
 Other Current Assets                                                           6,429           6,429
 Inventory                                                                     80,344          79,532
Total Current Assets                                                          147,500         226,500

Capital Assets - Net
 of Accumulated Depreciation                                                 2,745,271       2,831,797

Other Assets
 Net Intangible Assets                                                       2,322,993       2,513,936
Total Other Assets                                                           2,322,993       2,513,936

Total Assets                                                                 5,215,764       5,572,233


                               LIABILITIES AND MEMBER'S EQUITY

Current Liabilities
 Accounts Payable and Accrued Expenses                                         24,720          24,348
Total Current Liabilities                                                      24,720          24,348

Long-term Liabilities
 Note Payable to Bank                                                           11,980               0
 Due to Shareholder                                                          4,978,596       4,602,450
Total Long-Term Liabilities                                                  4,990,576       4,602,450

Total Liabilities                                                            5,015,296       4,626,798

Member's Equity                                                               200,468         945,435

Total Liabilities and Member's Equity                                  $ 5,215,764       $ 5,572,233




                          See Accompanying Accountant's Compilation Report
                Case 3:11-ap-00693-JAF     Doc 111     Filed 09/18/19    Page 74 of 80


                             CONSOLIDATED INCOME STATEMENT
                            FOR THE YEAR ENDED DECEMBER 31, 2006
                                   THUNDERFLOWER, LLC




                                                                                              2006
Revenues
 Rental Income                                                                           $      53,002
 Sales Revenue                                                                               3,325,376
Total Revenues                                                                               3,378,378

Cost of Sales                                                                                 (798,267)

Gross Margin                                                                                 2,580,111

Expenses
  Bank Charges                                                                                      225
  Amortization                                                                                  190,943
  Depreciation                                                                                  416,077
  Donations                                                                                       3,075
  Entertainers                                                                                  282,735
  Insurance                                                                                      29,075
  Interest Expense                                                                              202,206
  Janitorial & Cleaning                                                                          38,561
  Licenses & Permits                                                                             27,971
  Marketing & Promotion                                                                          95,003
  Merchant Fees                                                                                     383
  Miscellaneous                                                                                  12,677
  Office Expense                                                                                 26,482
  Payroll & Taxes                                                                               941,314
  Professional Fees Legal & Accounting                                                           38,229
  Rent                                                                                          449,417
  Repairs and Maintenance                                                                        48,993
  Security Expense                                                                               61,095
  Taxes - Other                                                                                 265,088
  Telephone                                                                                       6,814
  Travel                                                                                         30,822
  Utilities                                                                                      46,101
(Total Expenses)                                                                             (3,213,286)

Net Income (Loss)                                                                             (633,175)

Member's Equity, Beginning of Year                                                             945,435
Member Contributions                                                                           352,748
Member Distributions                                                                          (464,540)

Member's Equity, End of Year                                                             $     200,468



                           See Accompanying Accountant's Compilation Report
              Case 3:11-ap-00693-JAF         Doc 111     Filed 09/18/19    Page 75 of 80


                     CONSOLIDATED STATEMENTS OF CASH FLOWS
                       FOR THE YEAR ENDED DECEMBER 31, 2006
                              THUNDERFLOWER, INC.



                                                                                    2006
Cash Flows from Operating Activities
 Net Income (Loss)                                                              $   (633,175)
 Adjustments to Reconcile Net Income (Loss) to Net
   Cash Provided by (Used in) Operating Activities:
     Amortization                                                                   190,943
     Depreciation                                                                   416,077
   Changes in Assets - Decrease (Increase)
     and Liabilities - Increase (Decrease):
       Inventory                                                                        (812)
       Accounts Payable and Accrued Expenses                                             372
Net Cash Provided by (Used in) Operating Activities                                  (26,595)

Cash Flows from Investing Activities
 Capital Asset Purchases                                                            (329,551)
Net Cash Provided by (Used in) Investing Activities                                 (329,551)

Cash Flows from Financing Activities
 Proceeds from Member Loans                                                          376,146
 Proceeds from Issuance of Long-term Debt                                             11,980
 Member Contributions                                                                352,748
 Member Distributions                                                               (464,540)
Net Cash Provided by (Used in) Financing Activities                                  276,334

Net Increase in Cash and Cash Equivalents                                            (79,812)

Cash and Cash Equivalents, Beginning of Year                                        140,539

Cash and Cash Equivalents, End of Year                                          $    60,727


Supplemental Disclosures of Cash Flow Information

 Cash paid during the fiscal year for:

   Interest                                                                     $          884

   Income Taxes                                                                 $           0




                             See Accompanying Accountant's Compilation Report
Case 3:11-ap-00693-JAF   Doc 111   Filed 09/18/19   Page 76 of 80




               SUPPLEMENTARY INFORMATION
                    Case 3:11-ap-00693-JAF            Doc 111      Filed 09/18/19        Page 77 of 80
                                                  SCHEDULE 1
                                         CONSOLIDATING BALANCE SHEET
                                      FOR THE YEAR ENDED DECEMBER 31, 2006
                                             THUNDERFLOWER, LLC

                                                                              Chisholm
                                         Thunderflower        CPMG          Prop of Atlanta   Consolidating     Consolidated
                                             LLC               LLC               LLC             Entry            Totals
Assets

Current Assets
 Cash                                    $       3,584    $      10,713     $      46,430     $            0    $     60,727
 Other Current Assets                              500            3,919             2,010                  0           6,429
 Inventory                                           0           52,749            27,595                  0          80,344
Total Current Assets                             4,084           67,381            76,035                  0         147,500

Capital Assets
 Buildings                                   1,116,259                 0                 0                 0        1,116,259
 Leasehold Improvements                              0           259,023           765,640                 0        1,024,663
 Fixtures & Equipment                                0           289,793           909,720                 0        1,199,513
 Vehicles                                      126,770            25,000                 0                 0          151,770
   Subtotal                                  1,243,029           573,816         1,675,360                 0        3,492,205
 Less: Accumulated Depreciation               (123,486)         (188,424)         (435,024)                0         (746,934)
Capital Assets, Net of
 Accumulated Depreciation                    1,119,543          385,392          1,240,336                 0        2,745,271

Investments and Other Assets
  Due From CPMG, LLC                           354,254                 0                 0          (354,254)               0
  Due From Chisholm, LLC                     2,907,785                 0                 0        (2,907,785)               0
  Due From Thunderflower                             0                 0             5,000            (5,000)               0
  Organizational Costs                          68,500                 0                 0                 0           68,500
  Purchase Goodwill: Thunderflower           1,505,810                 0                 0                 0        1,505,810
  Purchase Goodwill: CPMG                            0           689,693                 0                 0          689,693
  Purchase Goodwill: Chisolm                         0                 0           600,000                 0          600,000
    Subtotal Intangibles                     1,574,310           689,693           600,000                 0        2,864,003
  Less: Accumulated Amortization              (297,387)         (130,283)         (113,340)                0         (541,010)
    Total Net Intangibles                    1,276,923           559,410           486,660                 0        2,322,993


Total Investments and Other Assets           4,538,962          559,410           491,660         (3,267,039)       2,322,993

Total Assets                                 5,662,589        1,012,183          1,808,031        (3,267,039)       5,215,764

Liabilities and Net Assets

Current Liabilities
 Accounts Payable and Accrued
   Expenses                                      3,338           12,714              8,668                 0          24,720
Total Current Liabilities                        3,338           12,714              8,668                 0          24,720

Long-Term Liabilities
 Due to Shareholder                          4,978,596                0                  0                 0        4,978,596
 Due to Thunderflower                                0          354,254          2,907,785        (3,262,039)               0
 Due to Chisholm, LLC                            5,000                0                  0            (5,000)               0
 Note Payable - Wachovia                             0           11,980                  0                 0           11,980
Total Long-Term Liabilities                  4,983,596          366,234          2,907,785        (3,267,039)       4,990,576

Total Liabilities                            4,986,934          378,948          2,916,453        (3,267,039)       5,015,296

Member Equity
 Member Capital - Lee B Farkas                 850,566          281,067           (392,533)                0         739,100
 Member Capital - Richard Frankel               55,313           82,845            (43,615)                0          94,544
 Net Income                                   (230,224)         269,323           (672,274)                0        (633,175)
Total Member Equity                            675,655          633,235         (1,108,422)                0         200,468

Total Liabilities and Member Equity      $   5,662,589    $   1,012,183     $    1,808,031    $   (3,267,039)   $   5,215,764


                                      See Accompanying Accountant's Compilation Report
                   Case 3:11-ap-00693-JAF                   Doc 111     Filed 09/18/19           Page 78 of 80
                                                    SCHEDULE II
                                         CONSOLIDATING INCOME STATEMENT
                                        FOR THE YEAR ENDED DECEMBER 31, 2006
                                               THUNDERFLOWER, LLC




                                                                                 Chisholm
                                            Thunderflower         CPMG         Prop of Atlanta    Consolidating   Consolidated
                                                LLC                LLC              LLC              Entry          Totals
Revenues
 Rental Revenues                            $      53,002     $           0    $           0      $           0   $      53,002
 Sales Revenues                                         0         2,070,972        1,254,404                          3,325,376
 Miscellaneous                                          0                 0                0                  0               0
Total Revenues                                     53,002         2,070,972        1,254,404                  0       3,378,378

Cost of Sales                                           0          534,128           264,139                           798,267

Gross Margin                                       53,002         1,536,844          990,265                  0       2,580,111

Expenses
 Bank Charges                                         175                25               25                  0             225
 Amortization                                     104,959            45,982           40,002                  0         190,943
 Depreciation                                      60,499            87,899          267,679                  0         416,077
 Dues and Subscriptions                                 0                 0                0                  0               0
 Donations                                              0             3,075                0                  0           3,075
 Entertainers                                           0           140,002          142,733                  0         282,735
 Insurance                                          5,726            15,691            7,658                  0          29,075
 Interest Expense                                  15,677            68,059          118,470                  0         202,206
 Janitorial & Cleaning                                  0            15,834           22,727                  0          38,561
 Licenses & Permits                                 2,613            10,791           14,567                  0          27,971
 Marketing & Promotion                                  0            32,272           62,731                  0          95,003
 Merchant Fees                                          0               383                0                  0             383
 Miscellaneous                                      4,331             3,739            4,607                  0          12,677
 Office Expense                                         0             9,907           16,575                  0          26,482
 Payroll & Taxes                                        0           409,411          531,903                  0         941,314
 Professional Fees Legal & Accounting              25,874             3,549            8,806                  0          38,229
 Rent                                                   0           185,510          263,907                  0         449,417
 Repairs and Maintenance                            8,057            18,888           22,048                  0          48,993
 Security Expense                                       0            55,819            5,276                  0          61,095
 Taxes - Other                                     28,061           147,359           89,668                  0         265,088
 Telephone                                          4,815             1,280              719                  0           6,814
 Travel                                                 0             1,499           29,323                  0          30,822
 Utilities                                         22,439            10,547           13,115                  0          46,101
Total Expenses                                    283,226         1,267,521        1,662,539                  0       3,213,286

Net Income                                       (230,224)         269,323          (672,274)                 0       (633,175)

Member Contributions                              352,748                 0               0                   0        352,748
Member Distributions                                    0          (464,540)              0                   0       (464,540)
Increase (Decrease) in Member Equity              122,524          (195,217)       (672,274)                  0       (744,967)
Member Equity, Beginning of Year                  553,131           828,452        (436,148)                  0        945,435
Member Equity, End of Year                  $     675,655     $     633,235    $ (1,108,422)      $           0   $    200,468




                                         See Accompanying Accountant's Compilation Report
                                  Case 3:11-ap-00693-JAF                     Doc 111          Filed 09/18/19               Page 79 of 80




Thunderflower, Inc.
Owner Capital Account Rollforward
2006




                                         Lee B       Richard A       Sub          Lee B        Richard A       Sub          Lee B       Richard A     Sub          Grand
                                         Farkas       Frankel        Total        Farkas        Frankel        Total        Farkas       Frankel      Total        Total

Beginning Balance 2005                    497,818       55,313       553,131       745,607         82,845      828,452      (392,533)     (43,615)    (436,148)    945,435

2006 Contributions                        352,748                    352,748                                           -                                      -    352,748

2005 Distributions                                                           -    (464,540)                    (464,540)                                      -    (464,540)

Net Capital Before Income Allocation      850,566       55,313       905,879       281,067         82,845      363,912      (392,533)     (43,615)    (436,148)    833,643

Net Income / Loss                        (207,202)     (23,022)     (230,224)      242,391         26,932      269,323      (605,047)     (67,227)    (672,274)    (633,175)

Ending Balance 2006                       643,364       32,291       675,655       523,458        109,778      633,235      (997,580)    (110,842)   (1,108,422)   200,468




                                                                  Not to be included in Financial Statements
                                                                    Thunderflower, LLC 123106 Revised
                                                                                    Capital
             Case 3:11-ap-00693-JAF          Doc 111      Filed 09/18/19      Page 80 of 80
Thunderflower, Inc.
Due to Shareholder Reconciliation
12/31/06



Loan Proceeds Accounted for As Contributed Capital                                       $    1,100,000

          Reduction in Contributed Capital                             (899,532)



Balance of Loan Per Books of Thunderflower                                                    4,978,596



          TB&W Books                                                                     $    6,078,596




                                 Not to be included in financial statements
                                    Thunderflower, LLC 123106 Revised
                                                SH Loan
